Community Bank Shares of Indiana, Inc. April 7, Dear Stockholder: I am pleased to invite you to attend the Annual Meeting of Stockholders of Community Bank Shares of Indiana, Inc.,which will be held at the Koetter Woodworking Forest Discovery Center, located in Starlight, Indiana, on Tuesday, May 20, 2008 at 1:00 p.m., Eastern Daylight Time. At the meeting, we will be electing 3 directors, as well as considering ratification of the selection of Crowe Chizek and Company LLC as our independent registered public accounting firm. You may vote your shares using the Internet or the telephone by following the instructions on the enclosed proxy card or voting instruction form.Of course, you may also vote by returning the enclosed proxy card or voting instruction form.It is important that your shares be represented at the Annual Meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to vote by Internet, telephone or by marking, signing and dating your proxy card today and returning it in the envelope provided, even if you plan to attend the Annual Meeting.This will ensure that your vote is counted if you are unable to attend. A buffet lunch will be served from 11:30 a.m. until 12:45 p.m., in the meeting room, so please plan on joining us for something to eat before the meeting begins. We feel that the Annual Meeting is an important opportunity to communicate with our shareholders and we look forward to seeing you if you are able to attend.Your continued support of and interest in Community Bank Shares of Indiana, Inc. is greatly appreciated. Sincerely, James D. Rickard President and Chief Executive Officer 1 Community Bank Shares of Indiana, Inc. 101 West Spring Street New
